Citation Nr: 0938787	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether the appellant's income is excessive for purposes 
of determining eligibility for nonservice-connected death 
pension benefits.

2. Entitlement to an effective date earlier than September 
10, 1997 for a total disability rating for bilateral hearing 
loss for purposes of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 
U.S.C.A. 
§ 1318.   


REPRESENTATION

Appellant represented by:	To be clarified



WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to March 
1957.  The Veteran died on April [redacted], 2007.  The appellant is 
the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In June 2007, the appellant filed an application for 
nonservice-connected death pension.  In August 2007, the 
appellant filed an application for dependency and indemnity 
compensation (DIC) benefits.  In a September 2007 
administrative decision, the RO denied both claims.  In a 
December 2007 statement, the appellant disagreed with the 
decision.  In January 1998, the RO denied entitlement to an 
earlier effective date for the total disability rating for 
the Veteran's bilateral hearing loss, finding that there was 
no evidence of an increased disability during the one-year 
period prior to the date of receipt of the Veteran's claim.  
In April 1998, the RO again denied entitlement to an earlier 
effective date and cited the same reason as in the January 
1998 rating decision.  The RO provided a Statement of the 
Case (SOC) in May 2008.  In June 2008, the appellant filed a 
timely Form 9.  In October 2008, the RO provided a 
Supplemental Statement of the Case (SSOC).

In June 2009, the appellant and her son testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  
During the hearing, the appellant submitted additional 
evidence along with a waiver of initial RO consideration.  A 
transcript of the hearing is associated with the claims 
folder.

Other Matters

Also in June 2007, the appellant filed an application for 
burial benefits and accrued benefits.  The RO denied these 
claims in July 2007 and September 2007 administrative 
decisions, respectively.  The appellant has not filed a NOD 
with respect to either claim.  The Board notes that the 
September 2007 decision indicates that the Veteran's "month 
of death check" was returned, and that the check would be 
re-issued.  Therefore, the burial benefits and accrued 
benefits claims are not on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's claims.  38 C.F.R. § 
19.9 (2008).  

The Board notes that prior to the hearing, the appellant was 
represented by attorney Jeanne M. Colombo.  The record 
contains a signed VA Form 21-22, appointing Ms. Colombo as 
the appellant's representative, as well as a retainer 
agreement.  A review of the hearing transcript indicates that 
the appellant appeared pro se.  There is no documentation of 
record which revokes this power of attorney.  However, the 
undersigned's hearing notes indicate that Ms. Colombo 
withdrew as the appellant's representative on May 12, 2009.  
The appellant has not appointed any other service 
organization, agent, or attorney for representation of her 
interests in the instant appeal.  Upon remand, the AMC/RO 
should clarify whether the appellant has a representative 
and, if not, provide her with an opportunity to request 
representation.  All indicated assistance should be provided.  

Nonservice-Connected Death Pension Benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for 90 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability, and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 C.F.R. 
§ 3.3(b)(4).

The annual income of the surviving spouse includes her income 
and the annual income of each child of the veteran in the 
custody of the surviving spouse to the extent that the 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of VA, to do so 
would work a hardship on the surviving spouse.  There is a 
rebuttable presumption that all of such a child's income is 
available to or for the surviving spouse.  38 C.F.R. § 3.23 
(d)(5).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations. 38 C.F.R. § 3.21.  The 
MAPR is revised every December 1st and is applicable for the 
following 12-month period.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income. Certain un-
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.

The Board also notes that the applicable MAPR for a surviving 
spouse as of December 1, 2006 was $7329.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B.  

In this case, the Veteran had the required wartime service, 
having served more than 90 days during the Korean era.  As a 
result, the dispositive question in this matter centers on 
whether the appellant's income is excessive for purposes of 
qualifying for VA death pension benefits.  

The appellant did not provide an income tax return for 2006.  
Nor did she provide an Improved Pension Eligibility 
Verification Report.  Instead, in June 2007, she submitted a 
Form 21-534 wherein she stated that her income for 2006 
included $522 per month for her Social Security payments, 
$14040 per year for the Veteran's Social Security payments, 
$8472 per year from insurance pension benefits, and $600 from 
dividends/interest.  She also submitted a list of expenses 
for 2006, which are deductible under 38 C.F.R. § 3.272.  With 
respect to the $522 payment, she stated "I was told I will 
no longer receive that amount and will receive $1200 from my 
earnings and my husband's each month."  The appellant also 
stated that she received approximately $500 each year from an 
IRA CD, and that she did not know how much income she 
received from her IRA annuity. 

The RO denied entitlement in a September 2007 administrative 
decision based on the finding that the appellant's income was 
excessive for purposes of entitlement to pension.  The RO 
indicated that the MARP for a surviving spouse with no 
dependents was $7629.

In a December 2007 correspondence, the appellant's former 
representative, Ms. Colombo, indicated that the appellant was 
receiving $1200 per month from Social Security as of June 
2007, and that this figure reflected the Veteran's death.  
Ms. Colombo stated that the appellant had additional medical 
expenses of $340.80 per year in addition to Medicare 
payments.  The letter also referenced the appellant's pension 
and dividend/interest, but made no mention of the IRA 
accounts.  Ms. Colombo stated that the Veteran's MAPR was 
"$7609.20 per year, which is below the income limit for the 
surviving spouse with no dependents."    

Although cognizant that the RO has issued documents, to 
include the September 2007 determination, that informed the 
appellant that she could reapply for death pension if her 
income "drops" or her medical expenses increased, the Board 
notes that this information did not indicate the evidence 
needed to support the current appeal, only prospective 
claims.  Further, the determination letter does not satisfy 
the notification requirements under the VCAA as it served a 
different purpose than the February 2008 notification letter.  
In addition, the September 2007 decision provided a MAPR that 
was incorrect.

Therefore, a remand is necessary in order to provide the 
appellant with a VCAA notification letter that informs the 
appellant of the evidence and information needed to 
substantiate her pension claim.  

DIC under 38 U.S.C.A. § 1318

During his lifetime, the Veteran was service-connected for 
bilateral hearing loss, rated noncompensable from October 
1962; 20 percent from May 1974; and 100 percent from 
September 10, 1997; tinnitus, rated 10 percent from September 
10, 1996; and hemorrhoids, rated as noncompensable.  As noted 
above, the Veteran died on April [redacted], 2007.

The RO denied entitlement based upon a finding that the 
Veteran did not receive a total rating for a continuous 
period of at least 10 years immediately preceding death.  His 
bilateral hearing loss was rated 100 percent disabling 
effective September 10, 1997 and he died on April [redacted], 2007, 
approximately nine years and seven months later.  

During the June 2009 hearing, the appellant pled clear and 
unmistakable error with respect to the September 1974 and the 
December 1997 rating actions that would have entitled the 
Veteran to a total disability rating prior to September 10, 
1997.  Specifically, she claimed that her husband's May 1974 
correspondence supported a 100 percent rating because it 
described the hearing problems he experienced at work despite 
wearing hearing aids.  She also claimed that private 
audiograms conducted between June 1985 and August 1992 
supported a 100 percent rating.  However, as the RO noted in 
an April 1998 rating decision, the private audiograms were 
not dated within one year of the date of receipt of the 
Veteran's September 1997 increased rating claim.  The Board 
also notes that the private audiograms do not include speech 
discrimination scores and are not certified in accordance 
with 38 C.F.R. § 3.385 (2008).

The appellant also indicated that the Veteran received 
medical treatment from the Buffalo VAMC, and that these 
records support her claim for an earlier effective date.  See 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (holding, 
any claim of CUE must be pled with specificity).  A careful 
review of the claims file reveals no treatment records from 
the Buffalo VAMC.  The Board notes that the November 1997 VA 
examination report indicates that the Veteran claimed he had 
recently had his hearing tested at the Syracuse VAMC.  The RO 
requested all treatment records from the Syracuse VAMC 
audiology clinic from September 1996 to December 1997.  In a 
December 1997 response, the Syracuse VAMC indicated that it 
had no record of the Veteran either in its audiology clinic 
or in its system.  It appears that the Veteran may have had 
his hearing tested at the Buffalo VAMC and not the Syracuse 
VAMC as previously stated.  As these records could be 
pertinent to the appellant's DIC claim and are constructively 
of record, action should be taken to obtain and associate 
those records with the claims file.  Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that VA treatment records are considered to 
be constructively contained in claims folder and must be 
obtained before a final decision is rendered).
  
Finally, the Board notes that no attempt has been made to 
advise the appellant of the information and evidence needed 
to substantiate a CUE claim.

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a VCAA notification 
letter.  The letter should notify the 
appellant of the information and evidence 
needed to substantiate and complete her 
claim for nonservice-connected death pension 
benefits.

The notice should include the substance of 
38 C.F.R. 
§ 3.272 (2009).

Issue copies of VA Form 21-8416, "Medical 
Expense Report" and VA Form 21-0518-1, 
"Improved Pension Eligibility Verification 
Report (Surviving Spouse With No Children)" 
with the VCAA notification letter.  The 
VCAA notification letter should instruct 
the appellant to complete these forms. 

The letter should also ask the appellant if 
she wishes to appoint another 
representative.  A VA Form 22a (Appointment 
Of Attorney or Agent As Claimant's 
Representative) must be included.

2.	Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2009), the appellant must be 
notified of what information and evidence 
are still needed to substantiate her claim 
for CUE in RO rating decisions of September 
3, 1974 and December 6, 1997.  The appellant 
must be advised of the pleading requirements 
for a claim of CUE, so that she can 
formulate a complete list of all factual 
and/or legal errors in any prior RO 
determination.

3.	The appellant must by separate 
correspondence prepared by the RO/AMC be 
advised to submit an updated list specifying 
in detail each and every claimed error of 
fact or law in the RO's decisions of 
September 3, 1974 and December 6, 1997, 
which rated the Veteran's bilateral hearing 
loss as 20 percent and 100 percent 
disabling, respectively.  

4.	Obtain and associate with the claims file VA 
treatment records from VAMC Buffalo and VAMC 
Syracuse dated from January 1996 to the 
present.

5.	The AMC/RO should ask the appellant for any 
additional identifying information she may 
be able to provide, to include names, dates 
of treatment and locations of physicians or 
medical treatment facilities who tested the 
Veteran's hearing from August 1992 to 
November 1997.  The AMC/RO should then 
acquire any such records after having 
received authorization and consent for 
release, and then associate these records 
with the claims file.

6.	Request that the appellant provide tax 
returns for 2006 and 2007.

7.	After completion of any other development 
indicated by the record, and with 
consideration of all evidence added to the 
record subsequent to the SSOC, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).






 Department of Veterans Affairs


